FRIDAY,   AUGUST28,          2015
                                                                                     RECEIVED IN
ABEL ACOSTA, CLERK
                                                                                00UKT OF CRIMINAL APPEALS
COURT: of CRIMINAL APPEALS
PO    BOX    1230B
                                                                                            SIP 01101!
AUSTIN,       TX7B711


            RE:   Trial Court Cause NO. 2B576, Hunt County, TX
                  Fifth Court of Appeals NO. 05-1k-00695-CR
                  Filing        of Motion     for    Extension       of       time    to    file    PDR


Dear    Honorable          Clerk,

            Please find my          Pro-Se     Defendant's          Motion       for       Extension of          Time
to File Petition for Discretionary Review, including requesting copies
of Court Records.                 Please File this Motion and bring it to the atten
tion    of    the    Court.

            On July 20, 2015 the Appeals Court. (Fifth District at Dallas)
Affirmed my          Judgement from the Trial Court.                          I did    not receive          the
notice in the Prison mailroom until August 8 2015 which told me                                                  I had
until August 19,                2015 to prepare and File my PDR which was impossi
ble as I am disabled,, legally blind,                         and have no waytodothis on
my    own,    hance      the    need    for   additional          time    to    file.

         I also       need      copies    of Court         Records       so    that some other inmates
who    may    help me can read them and help me prepare a prose PDR.
Can    you    send    me    a   list    of court         records    available          or    send    me    the    Court

File,       per   Federal       Gov't    Rules      as    a Blind    Person          I should be          able    to
get    these      free     of   charge.

         I have also included a carbon copy of this letter for you to file
date and time stamp.-and return to me in the S.A.S.E. i am providing.


         Thank       you    for   your    Assistance         in    this       matter.


                                                                      Lncerlecfy-—\
                                                                     Sincerle.



                                                                     lames       Rogers,       Jr.    #1937^67
                                                                     Terrell          Unit
                                                                     1300       FM    655
                                                                     Rosharon,          TX    77583
                                                                                                   RECEIVED IN
         FILED IN                                                                            COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS
                                                                                                    SEP 02 2015
        SEP 0 4 2015            NO


    Abel Acosta, Clerk         IN    THE    COURT      OF     CRIMINAL         APPEALS         Abel Acosta, Cleric
                                                 AUSTIN,          TEXAS


                                       JAMES      EDWARD          ROGERS      JR

                                                         Us .

                                            THE       STATE     OF   TEXAS



                                FROM       APPEAL       NO.     05^14-00695-CR

                  On Appeal from the 196th Judicial District Court
                                            Hunt      County,        Texas
                                     Trial      Court    Cause          No.   28576


                       FIRST    MOTION          FOR    EXTENSION         OF    TIME   TO    FILE

                            PETITION            FOR    DISCRETIONARY               REVIEW



   TO   THE    HONORABLE   JUDGES          OF   THE    COURT       OF    CRIMINAL      APPEALS:

              COMES NOW,   James Edward Rogers Jr.,                           Petitioner,     and files this
   Motion for an Extension of Time of Ninety Days                                    (90)   days in which to
   file a Petition for Discretionary Review.                                  In support of        this Motion,
   the Appellant shows the Court the following:


              The Petitioner was convicted in the' 196th District Court of
   Hunt County, Texas of the Offence possession of a controlled sub
   stance, methamphetamine, in Cause No. 285 76, Styled State of Texas
   vs. James Edward Rogers Jr.. The Petitioner appealed to the Court of
   Appeals Fifth District of texas at Dallas. The Case was Affirmed on
   July 20, 2015 but Petitioner did not receive his notice of the Court's
   Decision until the afternoon of                      Friday August 7, 2015 in the Prison
   legal mail mailroom. The present deadline for filing, the Petition
   for Discretionary Review was August 19th, 2015 but Petitioner is
   disabled, legally blind, and because of the delay in getting notice
   and having to get another inamte read and help him with this Motion
   he begs the Court to allow this FIRST MOTION.
                                                            II.

              As stated above, Petitioner's deadline for Filing his PDR
   was August 19th,        2015, but he did not receive notice until August
   7th, 2015. Since he is legally blind and indigent he has had to get

                                                            1
help    from other inmates                      to    assist with             this    first Motion.
Petitioner          has    NOT       requested             any       Extension       prior      to    this       request.

                                                                 III.


         Petitioner's request for                               an    extension of          time is         based upon          the
following          FACTS:       Petitioner was                   not informed of the                  decision of          the

Court of       Appeals          in       Affirming his                case until       the      afternoon of Friday
august       7th,    2 015.         His    attorney             on    the    Appeal,       John      S.    Butler,       has
informed Petitioner                      that he          will       not represent him on                  the   Petition

for    Discretionary                Review.

                                                                     IV-.

         Petitioner             is       requesting             a Copy of the          Appellate            Record in          order
that he       may    get help             in    perfecting his                PDR.    Without these               documents

Petitioner wi11                be    unable          to    adequately file             a PDR.

                                                                     V.

         This       Motion          is    NOT    to       hamper        or   delay,    but      is    necessary because

Petitioner          is    legallyblind,                    is    disabled,       and       is   indigent and             proceed
ing    Pro    Se.    He    needs          this       time       for legal research.                  Petitioner is
incarcerated and                is       limited to             2 hours       a day,       five      days    per week,          in
the    Prison       Law    Librar.y,            but as          stated he       is    blind       and      has    no    access

to    Braile Law          Books.          He    is    totally dependent on help                           from   other
inamtes.


         WHEREFORE,             Petitioner                prays       this    Court    grant this Motion                  and

Extend       his    time       for       the    Deadline             of Filing       the    Petition         for       Discret

ionary       Review       in    Case       NO.       05-14-00695-CR to                November 19th,               2015.


                                                                                 espectfully               Submitted



                                                                                      les Edward           Rogerjl
                                                                                 DCJ # 1937467
                                                                                CT Terrell Unit
                                                                                1300       FM   655
                                                                                Rosharon,            TX    77583
                          Certificate   of   Service


         I certify that a true and correct copy         (carbon copy)
of the    above and foregoing First Motion ofr      Extension of Time to File
a Petition for Discretionary Review has       been •forwarded.by U.S.            Mail;
postage prepaid,    First Class to the State prosecuting Attorney,                   P.O.
Box 12405,    Austin TX 7B711 on this the 28th Day of August, 2015.



                                                lames Edward Rogers,            Jr
                                               Petitioner, Pro Se




                             Unsworn   Affidavit


         I, James Edward Rogers Jr., TDCJ #1937467, being presently
incarcerated in the CT Terrell Unit of the Texas Department of
Criminal Justice in Brazoria County, Texas, verify and declare under
penalty of perjury that the. foregoing statements are true and correct
to the best of my knowledge.    Executed this date, August 28th, 2015


                                                             ? j^a^|a_
                                                lames    Edward       Rogers   Jr.
                                               TDCj     # 1937467
                                               CT   Terrell         Unit
                                               1300     FM   65 5
                                               Rosharon,        TX    77583